DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II, namely claims 1-3, 7-9, 15-20 and 33-37 in the reply filed on 04/14/2021 is acknowledged. Upon further consideration, and in light of the 08/05/2021 Petition decision, the 02/23/2021 Requirement for Restriction is withdrawn and all pending claims are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10-24, 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100).

Regarding claim 1, 
Richards teaches:
A device (Richards: Fig 1; [0022]; hand held portable sensor 10) for capturing a non-visible image (Richards: [0023]-[0024]; [0030]; [0010]; [0033]; [0047]) and for identifying an element in the captured image, the device comprising: 
a digital camera for capturing an image in a non-visible spectrum (Richards: [0023]-[0024]; sensor devices 10, 20; [0030]; infrared and ultraviolet camera; [0010]; [0033]; [0047]);
a digital image processor coupled to the digital camera for receiving and processing the captured image (Richards: [0031]-[0036]; image data; PDA, internal circuit board 95, processes sensor information; [0041]-[0043]) and for identifying one or more elements in the captured image (Richards: [0033]-[0035]; highlight image portion to emphasize particular area, such as a pipe); 
communicating over a cellular network (Richards: [0008]; transmit sensed data via cellular telephone technology; [0012]; [0040]); 
a cellular transmitter connected to the digital camera for transmitting the captured image over the cellular network (Richards: [0040]-[0046]; cellular transmitter 50; [0023]; [0031]; [0033]-[0036]; transmitting images and receiving remote feedback); 
a display coupled to the digital image processor for displaying a visual image that comprises the captured image with marking of the identified one or 
a memory coupled to the digital camera for storing the captured image (Richards: [0045]; PDA storage); and 
a single portable casing housing the digital camera, the digital image processor, the cellular transmitter, the memory, and the display (Richards: Fig 1-3; hand held portable sensor 10; housing 12; abstract; [0009]-[0010]; [0022]; [0026]).

Richards fails to teach:
a antenna for communicating over a cellular network; 
a cellular transceiver coupled between the antenna and the digital camera;
a single portable casing housing the digital camera, the digital image processor, the antenna, the cellular transceiver, the memory, and the display.

Meiby teaches:
a antenna for communicating over a cellular network (Meiby: Fig 6; [0037]; [0060]; [0069]; [0072]: antenna in cellular network); 
a cellular transceiver coupled between the antenna and the digital camera (Meiby: Fig 6; [0037]; [0060]; [0069]; [0072]: transceiver and antenna in cellular network; Fig 1-2; camera 27; [0044]-[0045]; [0061]-[0062]; [0068]-[0069]);

a camera, infrared images and storing images (Meiby; [0044]-[0047];
[0052]; [0067]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Meiby with Richards. Using the Meiby cellular transceiver and antenna in a housing would benefit the Richards teachings by further ensuring that data is received at a remote location. Additionally, this is the application of a known technique, using a cellular transceiver and antenna in a housing, to a known device ready for improvement, the Richards device, to yield predictable results.

Regarding claim 2,
Richards in view of Meiby teaches:
The device according to claim 1, wherein the single casing is a handheld casing (Richards: Fig 1-3; hand held portable sensor 10; housing 12; abstract; [0009]-[0010]; [0022]; [0026]; Meiby: Fig 1-2; housing 12; [0041]; [0055]; Fig 6; [0061]; [0033]-[0036]; [0066]; [0074]).

Regarding claim 3,
Richards in view of Meiby teaches:
The device according to claim 2, further comprising a battery in the single casing for powering the device (Richards: Fig 3; power source 75; [0041]; Fig 1-3; hand held portable sensor 10; housing 12; abstract; [0009]-[0010]; [0022]; [0026]; Meiby: Fig 1-2; housing 12; [0041]; [0055]; Fig 6; [0061]; [0033]-[0036]; [0066]; [0074]).

Regarding claim 4,
Richards in view of Meiby teaches:
The device according to claim 3, further wherein the device is part of, or consists of, a cellular telephone handset (Richards: claims 22-23; [0008]; [0012]; [0040]; cellular telephone; PDA; Meiby: [0002]; [0037]-[0038]; [0059]-[0060]; cellular telephone).

Regarding claim 6,
Richards in view of Meiby teaches:
The device according to claim 1, wherein the cellular network substantially conforms to, or is based on, GSM (Global System for Mobile Communications), 3 GSM, GPRS (General Packet Radio Service), CDMA (Code Division Multiple Access), EDGE (Enhanced Data Rates for GSM Evolution), Digital AMPS 

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Meiby with Richards. Using the protocols of Meiby would benefit the Richards teachings by further ensuring that data is received at a remote location. Additionally, this is the application of a known technique, using cellular protocols, to a known device ready for improvement, the Richards device, to yield predictable results.

Regarding claim 7,
Richards in view of Meiby teaches:
The device according to claim 1, wherein the non-visible spectrum is in an infrared or ultraviolet spectrum (Richards: [0010]; [0030]; [0047]; Meiby: [0052]; [0072]).

Regarding claim 10,
Richards in view of Meiby teaches:
The device according to claim 1, wherein the digital image processor is operative to identify an element having a different temperature in the captured image (Meiby: [0052]; distinguish heat from background noise). 



Regarding claim 11,
Richards in view of Meiby teaches:
The device according to claim 10, wherein the digital image processor is operative to identify an element based on a distinct infrared signature of the element (Meiby: [0052]; distinguish heat from background noise).

Regarding claim 12,
Richards in view of Meiby teaches:
The device according to claim 1, wherein the digital image processor is operative to identify plurality of elements in the captured image (Richards: [0033]-[0035]; circle or highlight image portion to emphasize particular area, such as a pipe and leaking gas; Meiby: abstract; [0006]; [0044]; [0051]; [0058]; identify marker, keys, finger, point, pointer).

Regarding claim 13,
Richards in view of Meiby teaches:
The device according to claim 12, wherein the plurality of elements have a same characteristic (Richards: [0033]-[0035]; pipe and leaking gas particles; Meiby: abstract; [0006]; [0044]; [0051]; [0058]; identify marker, keys, finger, point, pointer).

Regarding claim 14,
Richards in view of Meiby teaches:
The device according to claim 12, wherein the plurality of elements are of the same type or of the same shape (Richards: [0033]-[0035]; pipe and leaking gas particles; Meiby: abstract; [0006]; [0044]; [0051]; [0058]; identify marker, keys, finger, point, pointer).

Regarding claim 15,
Richards in view of Meiby teaches:
The device according to claim 1, wherein the captured image includes part of a human body (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; Meiby: [0051]-[0054]; recognition of user’s hand/finger).

Regarding claim 16,
Richards in view of Meiby teaches:
The device according to claim 15, wherein the captured image includes a part of a human skin (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; Meiby: [0051]-[0054]; recognition of user’s hand/finger).

Regarding claim 17,
Richards in view of Meiby teaches:
The device according to claim 16, wherein the digital image processor is operative to identify individual hairs or a hairy area in the captured image (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; [0033]-[0035]; highlight image portion to emphasize particular area; Meiby: [0051]-[0054]; recognition of user’s hand/finger).

Regarding claim 18,
Richards in view of Meiby teaches:
The device according to claim 1, wherein the display comprises a flat screen and is silicon-based (Richards: Fig 2; [0023]; Meiby: Fig 1; [0063]).

Regarding claim 19,
Richards in view of Meiby teaches:
The device according to claim 18, wherein the flat screen is based on LCD (Liquid Crystal Display) or TFT (Thin-Film Transistor) (Meiby: [0063]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Meiby with Richards. Using an LCD display as in Meiby would benefit the Richards teachings by allowing for customization according to cost and user preference. Additionally, this is the application of a known technique, using an LCD, to a known device ready for improvement, the Richards device, to yield predictable results.

Regarding claim 20,
Richards in view of Meiby teaches:
The device according to claim 1, wherein the digital image processor comprises software and a processor for executing the software (Richards: [0036];
Meiby: [0033]-[0034]; [0047]; [0066]; [0074]).

Regarding claim 21,
Richards in view of Meiby teaches:


Regarding claim 22,
Richards in view of Meiby teaches:
The device according to claim 1, further comprising in the casing a light source for providing an illumination (Richards: Fig 1, 3-4; light source 30; [0028]-[0029]; Meiby: [0063]).

Regarding claim 23,
Richards in view of Meiby teaches:
The device according to claim 22, wherein the light source is mechanically mounted for illumination of at least part of the captured image (Richards: Fig 1; light source 30; [0028]-[0029]; Meiby: [0063]).

Regarding claim 24,

The device according to claim 22, wherein the light source is a LED (Light Emitting Diode) (Richards: Fig 1, 3; light source 30; [0028]-[0029]).

Regarding claim 26,
Richards in view of Meiby teaches:
The device according to claim 1, wherein the digital camera is a digital video camera for generating a digital video data according to a digital video format (Meiby: [0002]; [0062]; [0067]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Meiby with Richards. Using a digital camera as in Meiby would benefit the Richards teachings by allowing for customization according to cost and user preference. Additionally, this is the application of a known technique, using a digital camera, to a known device ready for improvement, the Richards device, to yield predictable results.

Regarding claim 33,
Richards in view of Meiby teaches:
The device according to claim 1, further for taking care of a human body part (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and Nurminen et al. (US 2009/0049004).

Regarding claim 5,
Richards in view of Meiby teaches:
The device according to claim 1, comprising a cellular network (Richards: [0008]; [0023]; [0031]; [0033]-[0036]; [0040]-[0046]; (Meiby: Fig 6; [0002]; [0037]-[0038]; [0059]-[0060]; [0069]; [0072]).

Richards in view of Meiby fails to teach:
wherein the cellular network uses, or is based on, 2.5 G or 3 G.

Nurminen teaches:
wherein the cellular network uses, or is based on, 2.5 G or 3 G (Nurminen: [0037]; [0046]).

. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and Gannon et al. (US 2007/0228306).

Regarding claim 25,
Richards in view of Meiby teaches:
The device according to claim 22, comprising a light source (Richards: Fig 1, 3-4; light source 30; [0028]-[0029]; Meiby: [0063]).

Richards in view of Meiby fails to teach:
wherein the light source is operative to emit light in the non-visible spectrum.

Gannon teaches
wherein the light source is operative to emit light in the non-visible spectrum (Gannon: [0033]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gannon with Richards in view of Meiby.  Using an infrared light source as in Gannon would benefit the Richards in view of Meiby teachings by allowing for analysis in an infrared environment according to user preference. 

Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and Quigley  et al. (US 2009/0217338).

Regarding claims 27- 31,
Richards in view of Meiby teaches:
The device according to claim 22, comprising a digital video format (Meiby: [0002]; [0062]; [0067]).

Richards in view of Meiby fails to teach:
27. The device according to claim 26, wherein the digital video format is according to, or based on, one out of: TIFF (Tagged Image File Format), RAW format, AVI, DV, MOV, WMV, MP4, DCF (Design Rule for Camera Format), ITU-T H.261, ITU-T H.263, ITU-T H.264, ITU-T CCIR 601, ASF, Exif (Exchangeable Image File Format) and DP*OF (Digital Print Order Format) standards.

28. The device according to claim 26, further configured to compress the digital video data, the device further comprising a video compressor coupled between the digital video camera and the cellular transceiver for compressing the digital video data.

29. The device according to claim 28, wherein the compression is based on intraframe compression, or wherein the compression is lossy.

30. The device according to claim 28, wherein the compression is based on interframe compression, or wherein the compression is non-lossy.

31. The device according to claim 28, wherein the compression is according to, or is based on, a standard compression algorithm which is one out of JPEG (Joint Photographic Experts Group) and MPEG (Moving Picture Experts Group), ITU-T H.261, ITU-T H.263, ITU-T H.264, and ITU-T CCIR 601.

Quigley teaches:
27. The device according to claim 26, wherein the digital video format is according to, or based on, one out of: TIFF (Tagged Image File Format), RAW format, AVI, DV, MOV, WMV, MP4, DCF (Design Rule for Camera Format), ITU-

28. The device according to claim 26, further configured to compress the digital video data, the device further comprising a video compressor coupled between the digital video camera and the cellular transceiver for compressing the digital video data.

29. The device according to claim 28, wherein the compression is based on intraframe compression, or wherein the compression is lossy.

30. The device according to claim 28, wherein the compression is based on interframe compression, or wherein the compression is non-lossy.

31. The device according to claim 28, wherein the compression is according to, or is based on, a standard compression algorithm which is one out of JPEG (Joint Photographic Experts Group) and MPEG (Moving Picture Experts Group), ITU-T H.261, ITU-T H.263, ITU-T H.264, and ITU-T CCIR 601.

(Quigley: [0008]: H.264 video).

. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and Rudolf (US 2004/0193789).

Regarding claim 32,
Richards in view of Meiby teaches:
The device according to claim 1, comprising identifying one or more elements in the captured image (Richards: [0033]-[0035]); 

Richards in view of Meiby fails to teach:
wherein the identifying of the one or more elements is using, or is based on, pattern recognition.

Rudolf teaches:
wherein the identifying of the one or more elements is using, or is based on, pattern recognition (Rudolph: claim 48, 78).

. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and Bennet (US 5,539,518).

Regarding claim 32,
Richards in view of Meiby teaches:
The device according to claim 1, comprising identifying one or more elements in the captured image (Richards: [0033]-[0035]); 

Richards in view of Meiby fails to teach:
wherein the identifying of the one or more elements is using, or is based on, pattern recognition.

Bennet teaches:
wherein the identifying of the one or more elements is using, or is based on, pattern recognition (Bennet: col 6, line 20-25).

. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 10,500,741. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than, and therefore taught by, claims 1 and 21 of U.S. Patent No. 10,500,741.

Allowable Subject Matter
Claim 8-9 and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488